Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The application dated filed 8/27/2021 and the preliminary amendment dated 9/1/2021 were received and considered.
Claims 2-21 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “processing the method as a single point…” appears to be a typographical error, as the method refers to the claim itself rather than the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0054682 A1 to Malik et al. (Malik) in view of “Installation Guide for Symantec Endpoint Protection and Symantec Network Access Control” by Symantec.
Regarding claim 20, Malik discloses a server comprising a processor and a non-transitory computer- readable storage medium (server 102, ¶60; see also Fig. 2 and ¶12); the non-transitory computer-readable storage medium comprises executable instructions (¶12); the executable instructions executed by the processor from the non-transitory computer-readable storage medium causing the processor to perform operations comprising: rendering an interface to an enterprise (Fig. 6, ¶94); receiving a selection associated with a security application (module, ¶94), an endpoint device (¶94), and a domain/channel through the interface (for example, module can be used to verify firewall and antivirus, ¶96); deploying a security agent to the endpoint device (endpoint agents determine if new manifest files are available, ¶97), wherein the security agent installs and initiates the security application once deployed to the endpoint device (new modules are downloaded and installed, ¶105)and reporting by the security agent (agent reports back to servers, ¶51).  Malik lacks configuring a process flow of the security application to process a security operation during transaction workflows for transactions that are processed on the endpoint device when a specific transaction operation is attempted over the domain/channel and monitoring the transactions over the domain/channel for results of the security operation through reporting by the security agent.  However, Symantec teaches, in an analogous art, that it was known to deploy security applications (endpoint protection, p. 96) to clients that are configured to process a security operation during transaction workflows for transactions that are processed on the endpoint device when a specific transaction operation is attempted over the domain/channel (monitoring endpoint for virus and security-risk alerts, etc., p. 22; including configuring antivirus and firewall settings, p. 23 and p. 128, and including turning on various security mechanisms, p. 24) and monitoring the transactions over the domain/channel for results of the security operation through reporting by the security agent (receiving reports relating to firewall, antivirus, intrusion prevention, p. 24).  Note also that Symantec teaches configuring the type of installation, p. 60 and installation package, p. 61 that will perform the security actions).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Malik to include configuring a process flow of the security application to process a security operation during transaction workflows for transactions that are processed on the endpoint device when a specific transaction operation is attempted over the domain/channel (configuring the module to provide antivirus/firewall/intrusion protection while operating an endpoint device using network transactions) and monitoring the transactions over the domain/channel for results of the security operation through reporting by the security agent (report security risks, virus reports, etc.).  One of ordinary skill in the art would have been motivated to perform such a modification to provide antivirus/firewall/intrusion protection to the endpoint devices, as taught by Symantec.
Regarding claim 21, Malik, as modified above, teaches wherein the executable instructions are provided over a cloud processing environment as a domain/channel security management and monitoring service for the transactions on the endpoint device (Malik discloses a cloud-based approach, ¶30, and reporting data back to the cloud, ¶51).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 11,146,590 B2, according to the table below. 
Claims 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 11,146,590 B2 in view of Malik, according to the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims, with additional discussion provided below.
17/458,870
US 11,146,590 B2
2
1
3

4

5

6
11
7
9
8
1
9
1
10
1
11
1
12
1 – The patent lacks “receiving a location” but recites “configuring a process flow ... identify within the process flor where security is enforced”.  Such a difference would have been considered an obvious modification of the patent claim.   The patent lacks providing an interface.  However, providing an interface for selection of existing parameters would have been obvious in view of Malik (Malik, Figs. 6A-6B).  
13
10
14
9
15
1
16
11
17
1
18
10
19
The patent teaches updating (claim 9), but lacks re-initiating.  However, Malik teaches restarting after an update to a module (¶106).  Therefore, the instant claim would have been considered an obvious variation of the patent claim, in view of Malik.
20
1 – The patent lacks “receiving a location” but recites “configuring a process flow ... identify within the process flor where security is enforced”.  Such a difference would have been considered an obvious modification of the patent claim.   The patent lacks providing an interface.  However, providing an interface for selection of existing parameters would have been obvious in view of Malik (Malik, Figs. 6A-6B).  
21
1 – The patent lacks a cloud processing environment.  However, Malik teaches wherein the executable instructions are provided over a cloud processing environment as a domain/channel security management and monitoring service for the transactions on the endpoint device (Malik discloses a cloud-based approach, ¶30, and reporting data back to the cloud, ¶51). Therefore, the instant claim would have been considered an obvious variation of the patent claim, in view of Malik.


Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-19 would be considered allowable if the above double patenting rejections and rejections under 35 U.S.C. 112 are overcome (as best understood).   
The following is a statement of reasons for the indication of allowable subject matter: 
As discussed in the parent application, Breton discloses, via a processor of a server (cloud server, Fig. 2, 150), receiving a selection (administrative client used to send commands, ¶26 and provide policy changes, ¶58) for a security application (endpoint agent, including plugin, ¶58) and an end-point device (apply policy changes to endpoint, ¶58, where the command identifies the endpoint, ¶29); configuring the security application for the end-point device as a domain/channel specific security application for a domain/channel associated with the end-point device (plugins available for particular endpoint type, ¶47); and deploying a security agent to the end-point device, wherein deploying further includes installing and initiating, by the security agent, the domain/channel specific security application on the end-point device (identify, install and configure plugin, ¶¶59-60).  Baar teaches a single point of management to monitor and manage endpoint devices (¶¶31-32 teaches a database of information used to manage connected terminals and ¶35 teaches using the management system to remotely update connected terminals, ¶35).  Martinez teaches that it was known to provide a secure BIOS update package configured to provide Binary Input/Output System (BIOS) security on the end-point device (¶29).  
However, the prior art, either alone or in a reasonable combination, fails to teach receiving a selection/location for a security application to enforce security within a process flow, including configuring a process flow of the security application to identify within the process flow where a security operation is to be enforced by the endpoint device during transaction process flows for transactions processed on the endpoint device over the domain/channel and deploying a security agent to the endpoint device that initiates the security application on the endpoint device, in combination with the claim as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
December 1, 2022